—In two actions, in each of which plaintiffs seek to foreclose a separate mortgage on the same property, and in each of which the defendants East Coast Construction Corp. and David Mandelbaum interposed a counterclaim to recover damages for alleged overpayments, the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Rockland County, entered May 5, 1965, as denied their motion to discontinue the actions. Order, insofar as appealed from, reversed, without costs; plaintiffs’ motion to discontinue the actions granted; and counterclaims severed. During the pendency of these foreclosure actions, defendants, East Coast Construction Corp. and Mandelbaum, paid plaintiffs’ claims in full. The counterclaim in each action is to recover damages for alleged overpayments. Under the circumstances, it is our opinion that the denial of plaintiffs’ motion to discontinue the actions was an improvident exercise of discretion. Beldock, P. J., Ughetta, Christ, Brennan and Hill, JJ., concur.